Citation Nr: 1026387	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in 
pertinent part, denied entitlement to service connection for PTSD 
and ED as secondary to PTSD.  A March 2008 Decision Review 
Officer (DRO) decision granted the Veteran service connection for 
PTSD, and assigned a 30 percent evaluation, effective September 
28, 2005.  The RO in Detroit, Michigan, currently retains 
jurisdiction of the claims file.  

The Veteran testified before the Board at a hearing at the RO in 
March 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for ED and an evaluation in 
excess of 30 percent for PTSD.  At his March 2010 hearing, he 
testified that he had decreased erectile function from the age of 
eighteen forward and that he did not experience problems with 
having an erection before eservice.  At the hearing, the 
Veteran's representative suggested that the Veteran receives 
treatment from a Dr. R.S.  The Veteran's representative also 
contended at the March 2010 hearing that "obviously there was an 
annotation in your Naval SMR dated May 5, 1967; it says the 
Veteran was seen for impotence and that the Veteran had never 
experienced real sexual intercourse because he'd never been able 
to erect."

Service Connection for ED

Generally, to prevail on a claim of service connection on the 
merits, there must be evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the present disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Service connection may also be granted for 
a disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 
Secondary service connection requires evidence of a connection to 
a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 
513 (1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310.  

The Veteran's service treatment records (STRs) do not reveal 
complaints of, or treatment for, impotence or ED.  While a May 5, 
1967, STR does not note that he was seen for impotence or that 
there was any discussion of whether he had erectile problems as 
suggested at his personal hearing, the STRs do note that the 
Veteran was diagnosed as having situational maladjustment and 
consultation revealed some type of sexual deviation.  May 25, 
1967, STRs note that the Veteran had unauthorized absence for 
several days prior to his hospitalization and he reported he was 
absent because he was involved in a highly satisfying sexual 
relationship and did not want to return to the ship.  

A June 1995 private treatment record notes that the Veteran has 
had erectile dysfunction all his life.  The competent evidence of 
record indicates that the Veteran currently has ED.  

The Veteran submitted a private medical opinion in support of his 
claim.  Specifically, an October 2006 private medical opinion 
noted that the Veteran had been a patient since 1995 and provided 
a history of having had erectile dysfunction since he was in 
Vietnam in the 1960s.  Thus, the physician concluded that the 
Veteran had long-standing erectile dysfunction for approximately 
forty years.  

A bare transcription of lay history is not transformed into 
medical evidence simply because it was transcribed by a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, this opinion cannot be the basis of a grant of service 
connection for ED.  The record does, however, provide sufficient 
evidence to require a remand pursuant to 38 C.F.R. § 3.159(c)(4).  
Specifically, even though the Veteran's STRs do not indicate that 
the Veteran had ED during service, given that the current record 
contains competent medical evidence of a current ED disability, 
the Veteran's testimony, which the Board has not yet found to be 
credible or not credible, the June 1995 private treatment record 
and October 2006 private medical opinion indicating that the 
Veteran has had ED for many years, and the fact that the Veteran 
is service connected for PTSD, a VA medical examination must be 
provided and an opinion sought as to the etiology of the 
currently diagnosed ED.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Increased Rating for PTSD

The Veteran's claim for an increased rating for PTSD must be 
remanded for additional development of the medical record as he 
identified a source of private treatment at his personal hearing 
before the Board in March 2010.  Specifically, the Veteran and 
his representative have suggested that the Veteran receives 
treatment from a Dr. R.S.  Although there are psychological 
evaluations of record from Dr. R.S., including a March 2010 
evaluation, there are no treatment records from him.  To ensure 
that VA has met its duty to assist the appellant in developing 
the evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, this case must be remanded so that the RO can attempt to 
obtain any outstanding treatment records from Dr. R.S.  

Additionally, a VA examination was conducted in March 2008 to 
assess the nature and severity of the Veteran's PTSD.  The 
examiner diagnosed the Veteran as having PTSD and assigned a 
global assessment of functioning (GAF) score of 80.  The March 
2010 private psychological evaluation notes that there are 
discrepancies in the March 2008 VA examination which do not 
support a GAF score of 80.  The treating clinician suggested that 
a GAF score of 50 is more appropriate as the Veteran has serious 
symptoms such as suicidal ideation and impairment in social and 
occupational functioning.  Given the divergent medical evidence 
regarding the current severity of the Veteran's PTSD, there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim and a new VA medical examination must be provided 
pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to obtain all 
outstanding treatment records from Dr. R.S.  
Document requests and any negative responses 
received.  

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
etiology of his ED.  The examiner is asked to 
provide the following opinions:

Is it at least as likely as not that the 
Veteran's ED had its onset during, or is 
otherwise related to, the Veteran's military 
service, including the stressful/traumatic 
experiences related to his PTSD.  

If not, is it at least as likely as not that 
the Veteran's service connected PTSD caused 
or aggravated (worsened beyond the natural 
progression) the Veteran's ED.  


The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note in 
the opinion(s) the June 1995 and October 2006 
private medical evidence.  A complete 
rationale must be provided for all opinions 
expressed.  If an opinion cannot be provided 
without resorting to speculation, the 
examiner must explain why there is no basis 
to form the requested opinion.

3.  After all treatment records are obtained, 
schedule the Veteran for an appropriate VA 
examination to determine the current severity 
of his PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner must note and specifically address 
the March 2010 private psychological 
evaluation.  The examiner should specifically 
render an opinion as to the level of 
functional impairment caused by the symptoms 
associated with PTSD and reconcile the GAF 
scores of record.  A complete rationale must 
be provided for all opinions expressed.

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated, and the AMC/RO must 
specifically discuss the March 2010 private 
psychological evaluation in adjudicating the 
PTSD claim.  If either of the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


